Citation Nr: 0413689	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from July 1951 to August 1953.  He died in September 
1994.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the appellant's claim for service 
connection for the cause of the veteran's death in November 
1994, and she appealed its decision.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in August 1999 
and May 2001.


FINDINGS OF FACT

1.  The veteran died in September 1994.  The cause of the 
veteran's death was prostate cancer and end stage 
cardiomyopathy.

2.  The veteran's heart disease and prostate cancer were not 
manifest in service or within 1 year of separation from 
service and are unrelated to service.  

3.  During the veteran's lifetime, service connection was 
established for arthritis of the cervical spine (20 percent); 
arthritis of the left shoulder (20 percent); arthritis of the 
lumbosacral spine (20 percent); and arthritis of the right 
knee (10 percent).

4.  Service-connected disabilities did not cause or 
contribute to death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 3.312 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The appellant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including the March 2002 and June 2003 VCAA 
letters to her.  The March 2002 letter advised her of VA's 
duty to notify her about her claim, of VA's duty to assist 
her in obtaining evidence for her claim, of what the evidence 
must show to establish entitlement, of what additional 
information or evidence was still needed from her, and of 
what she could do to help with her claim.  She was told when 
and where to submit evidence, and what to do if she had 
questions.  She was told to send information describing 
additional evidence, or the additional evidence itself, to a 
VA address within 60 days of the date of that letter, and 
that if it did not receive the information within that time, 
VA would decide her claim based only on the evidence VA had 
received and any VA examinations or medical opinions.  She 
was told that if the evidence was not received within one 
year form the date of the letter, and VA decided that she was 
entitled to benefits, it could only pay her from the date it 
received the evidence.  

The June 2003 VCAA letter advised the appellant that she 
needed to submit evidence which showed that the veteran's 
heart disease or prostate cancer were related to service.  
She was told to send the evidence.  It told her what evidence 
it had received, and that it would make reasonable attempts 
to obtain any evidence that she informed VA of and provided 
the necessary release.  

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Factual background

The veteran's death certificate indicates that was 82 years 
old when he died in September 1994 from metastatic prostate 
cancer and end-stage cardiomyopathy.

Service personnel records indicate that the veteran was 
stationed in the Asiatic Pacific Theatre, and that in August 
1945, the veteran was an Army Chaplain (5310) for the Army's 
369th AAA (anti-aircraft artillery). 

A December 1945 service terminal examination report indicates 
that the veteran's heart and arteries were normal and that 
his genitourinary system was normal.  A chest X-ray was 
negative.  

A March 1951 service electrocardiogram was within normal 
limits.  

On service separation examination in May 1953, clinical 
evaluation revealed that the veteran's heart and 
genitourinary system were normal and that his blood pressure 
was 116/80.  The service separation examination report 
indicates that there was an abnormal electrocardiogram, 
suggesting strain due to either arteriosclerosis or to 
emotional disturbance.  The May 1953 electrocardiogram 
report, by the same physician who signed the May 1953 service 
separation examination report, states that the 
electrocardiogram was abnormal and that in view of the 
veteran's emotional disturbances, it was most likely that 
changes were transitory but that follow-up should be carried 
out.  

A July 1958 VA chest X-ray revealed an essentially normal 
heart.  

On VA examination in May 1962 VA examination, the veteran 
complained of arthritis.  Chest X-rays were obtained and 
revealed an essentially healthy chest.  

A September 1975 VA medical record reports that the veteran 
had urinary frequency.  

A VA medical record which indicates that the veteran was 66 
years old reports a history of hypertension and that he was 
without a history of heart disease.  

In October 1988, the veteran stated that he wanted to be 
examined for radiation which he felt he was exposed to on "D" 
Day in the Pacific.  He stated that he had swelling of his 
calves due to radiation.  

In January 1989, the veteran stated that in 1945, he had been 
given duty in the Pacific, including on Aniwetak.  He had 
physical impairment/disability due to action and reaction to 
the A-bomb being dropped at Hiroshima.  The explosion caused 
hard work, brilliant skylight, violently shaking grounds, and 
heavy fallout.  Particles seemingly dust fell upon them, as 
they were thrown to the ground.

A May 1990 VA medical record contains an impression of 
prostate cancer.  

A February 1993 VA hospital report indicates that the veteran 
had hypertension and prostate cancer and that prostate cancer 
had been diagnosed in 1990.  

A June 1994 VA hospital report states that the veteran's 
history included being exposed to atomic radiation from the 
atomic bomb in World War II.

A VA heart examiner in November 2002 reviewed the veteran's 
claims folder including specifically the veteran's May 1953 
electrocardiogram and service discharge examination report.  
The examiner indicated that the May 1953 electrocardiogram's 
abnormalities consisted of ST and T wave changes, which are 
nonspecific in etiology.  He reported that there was no 
evidence of an abnormal rhythm or myocardial infarction 
present on that electrocardiogram.  Terminal medical reports 
from the North Shore Medical Center in September 1994 were 
reviewed.  It was felt that from a cardiac standpoint, the 
veteran suffered from angina, mitral insufficiency, 
cardiomyopathy, and a possible myocardial infarction.  The 
examiner stated that from the data reviewed in the claims 
folder by him, it was his opinion that the veteran's 
cardiovascular disease did not have its onset in the service 
or within a year thereafter.

In November 2003, the Defense Threat Reduction Agency (DTRA) 
stated that army morning reports indicate that on August 12, 
1945, the veteran arrived at Kadena, Okinawa (approximately 
400 miles from Japan) aboard the USS EFFINGHAM.  On August 6, 
1945, the ship was approximately 1500 nautical miles from 
Hiroshima.  On August 9, 1945, the ship was approximately 900 
nautical miles from Nagasaki.  The DTRA stated that the 
veteran's presence on the ship would not have exposed him to 
the flash, shock, or subsequent measurable fallout resulting 
from the strategic bombing of Hiroshima or Nagasaki.  

The DTRA reported in November 2003 that the veteran had 
reported in January 1989 that he was at Enewetak in 1945.  
The DTRA noted that Operation IVY was conducted from November 
1 to December 31, 1952 at the Pacific Proving Ground and that 
the veteran did not claim to have been in Enewetak in 1952.

The DTRA also reported that army morning reports indicate 
that on March 29, 1952, the veteran joined Bussac Detachment, 
7803rd Augmentation Detachment, Headquarters Group, Landes de 
Bussac, France, and that he remained in Europe until his 
return to the Continental United States on August 14, 1953.  
The DTRA indicated that after a careful search of available 
dosimetry data, it found no record of radiation exposure for 
the veteran.

Pertinent law and regulations

Service connection for the cause of death is warranted if a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2003).

Malignant tumors or cardiovascular-renal disease, including 
hypertension, will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) requires the development of a dose assessment when 
it is contended that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed and when it is established that 
chronic prostate cancer subsequently developed.

38 C.F.R. § 3.311(b) indicates that when it is determined 
that a veteran was exposed to ionizing radiation during 
service and subsequently develops chronic prostate cancer, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration on matters of causation 
due to radiation exposure.

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".  

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status do not include heart 
disease or prostate cancer.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d).  "Radiation- exposed veteran" status is 
shown by showing participation in a "radiation-risk 
activity". 38 C.F.R. § 3.309(d)(3).

Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran sustained heart or prostate disease or injury while 
engaging in combat with the enemy.

The evidence shows that the veteran's heart disease was not 
related to service.  The veteran's heart was clinically 
normal in December 1945, he had a normal electrocardiogram in 
March 1951, and his heart was normal clinically on service 
separation examination in May 1953 even though his 
electrocardiogram was abnormal.  The physician who performed 
the electrocardiogram felt that the changes were most likely 
transitory.  Additionally, heart disease was not diagnosed 
for many years after service, a July 1958 VA chest X-ray 
revealed an essentially normal heart, a May 1962 chest X-ray 
revealed an essentially healthy chest, and hypertension 
without heart disease was reported when the veteran was 66.  

Additionally, the veteran's claims folder was reviewed by a 
VA heart examiner in November 2002.  That examiner paid 
special attention to the May 1953 electrocardiogram and noted 
that the May 1953 service discharge examination report 
contained no symptomatology relating to the veteran's heart 
or lungs.  He opined that the abnormalities in the May 1953 
electrocardiogram were nonspecific in etiology.  After he 
considered the data and the heart problems which were 
reported at the time of the veteran's terminal 
hospitalization, he opined that the veteran's cardiovascular 
disease did not have its onset in service or within a year 
thereafter.  

The clinical evaluation findings in and after service and the 
November 2002 VA medical opinion indicate that the veteran 
did not have heart disease in service or within a year after 
service.  The VA examiner in November 2002 indicated that the 
May 1953 electrocardiogram abnormalities were nonspecific, 
and he considered post-service evidence.  The Board accepts 
the November 2002 opinion that the veteran's heart disease 
did not have its onset in service or within one year of 
service.  The November 2002 VA examiner reviewed the 
veteran's claims folder and paid attention to the May 1953 
electrocardiogram and other evidence.  

Moreover, the May 1953 service separation examination report 
shows that the veteran's heart was clinically evaluated and 
found to be normal, and that his blood pressure was 116/80.  
Additionally, reports after service do not mention 
hypertension or heart disease until the veteran was 66.  All 
of this is probative evidence indicating that heart disease 
was not manifest in service or within one year of service 
discharge.  

The veteran's October 1988 statement that he had swelling of 
his calves combined with his January 1989 opinion that he had 
disability due to action and reaction to the A-bomb being 
dropped is not probative evidence that his heart disease was 
due to service, since he is a layperson and medical expertise 
is required to indicate the etiology of heart disease.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  
 
Next, the evidence shows that the veteran's prostate cancer 
is unrelated to service.  Prostate cancer was not shown in 
service and the veteran's genitourinary system was normal on 
service discharge examination in May 1953.  A post-service 
complaint of urinary frequency was reported in September 
1975, and prostate cancer was not diagnosed until May 1990.

The fact that the veteran's genitourinary system was normal 
on service examination in May 1953 and that prostate cancer 
was not diagnosed until 1990 persuades the Board that it was 
not manifest in service or within one year of service 
discharge.  

Prostate cancer is a radiogenic disease according to 
38 C.F.R. § 3.311.  However, provisions of 38 C.F.R. § 3.311 
require evidence of radiation exposure and of causation 
between it and radiogenic disease.  

The evidence shows that the veteran was not exposed to 
ionizing radiation in service as a result of the strategic 
bombing of Nagasaki and Hiroshima or atmospheric testing.

The November 2002 DTRA report indicates that the service 
department was able to determine that the veteran would not 
have been exposed to the flash, shock, or subsequent 
measurable fallout from the strategic bombings of Nagasaki 
and Hiroshima, Japan by using information including service 
morning reports.  

The service department also was able to show that while 
Operation IVY was being conducted at the Pacific Proving 
Ground in 1952, the veteran was in Europe.  While the veteran 
stated that he was at Enewetak in 1945, there had been no 
atmospheric tests conducted at Enewetak as of 1945.  Thus, he 
could not have been exposed to ionizing radiation as a result 
of atmospheric testing there.

The provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 
do not list prostate cancer, and the list of diseases which 
can be service-connected pursuant thereto based on 
participation in a "radiation-risk activity" is, by its own 
terms, exclusive.

The Board does note that the veteran did serve his nation, 
and that service connection was established for arthritis of 
the cervical spine, left shoulder, lumbosacral spine, and 
right knee.  However, the competent evidence establishes that 
the cause of the veteran's death was prostate cancer and end 
stage cardiomyopathy.  There is no evidence that a 
service-connected disability or disease played any role in 
producing death.

The preponderance of the evidence shows that the veteran died 
from prostate cancer and heart disease, and that neither was 
incurred or aggravated in service and that neither may not be 
presumed service-connected.  As such, service connection for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



